NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BRIAN HERNANDEZ-VARGAS,                     )
DOC #Y63493,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-4373
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Lee
County; Ramiro Mañalich, Judge.

Howard E. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and SLEET, JJ., Concur.